Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, filed June 10, 2022, were received.  
Claims 23-27, 29 and 31-36 are pending and have been fully considered.  Claim 1-22, 28, 30 and 37-49 have been canceled.
Allowable Subject Matter
Claims 23-27, 29 and 31-36 are allowed.
The present invention is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including: a method for preparing a monoglyceride hydrate product, comprising, sequentially: (a) mixing a monoglyceride composition having an iodine value of 15 or lower with water at a temperature of about 50°C to about 90°C, wherein the ratio of monoglycerides to water ranges from 4:1 to 1:5; (b) cooling the mixture of step (a) to a temperature at least about 2°C below the Krafft temperature of the monoglyceride composition, such that at least a part of the monoglycerides crystallizes and at least partly precipitates from the water, due to the lowering of the temperature of the mixture to at least about 2°C below the Krafft temperature of the monoglyceride composition, resulting in an aqueous mixture comprising the monoglyceride in crystalline form; (c) mixing the mixture of step (b) with a co-emulsifier comprising nonhydrogenated monoglycerides and/or diglycerides and having an iodine value of 25 or higher; and (d) homogenizing the mixture of step (c), wherein the monoglyceride hydrate product obtained in step (d) comprises: (i) 15 to 80% by weight monoglycerides having an iodine value of 15 or lower; (ii) 0.5 to 20% by weight non-hydrogenated monoglycerides and/or diglycerides having an iodine value of 25 or higher; and (iii) 5 to 80% by weight water.
Therefore, the claims 23-27, 29 and 31-36 of the presently claimed invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771